  Case 1:12-cr-00394-LO Document 417 Filed 10/20/20 Page 1 of 4 PageID# 5119



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



    United States of America,

                           Plaintiff,

                                                              Civil Action No. l:12-cr-00394
                                                              Hon. Liam O'Grady
    Lorene Chittenden,

                           Defendants.




                                              ORDER


        This matter comes before the Court on Defendant's Motion Under 28 USC § 2255 to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody. For the reasons set out in

this Order, it is hereby ORDERED that this Motion is DENIED.

                                        I.    BACKGROUND


        Defendant Lorene Chittenden was charged in 2013 for conspiring to commit bank fraud

and engaging in multiple counts of bank fraud. Dkt. 412 at 1. She was accused and subsequently

convicted ofsubmitting loan applications containing false information and sentenced to 42 months

of incarceration and three years of supervised release. Id. at 1-2. The Fourth Circuit affirmed her

conviction and sentence. Id. at 2.

                                         H.   DISCUSSION

        Defendant's Motion is premised on a claim of ineffective assistance of counsel. The

government argues that Defendant defaulted this claim and thus cannot raise it now, and further

that the claim fails on the merits.
Case 1:12-cr-00394-LO Document 417 Filed 10/20/20 Page 2 of 4 PageID# 5120
Case 1:12-cr-00394-LO Document 417 Filed 10/20/20 Page 3 of 4 PageID# 5121
Case 1:12-cr-00394-LO Document 417 Filed 10/20/20 Page 4 of 4 PageID# 5122
